EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for this examiner’s amendment was given in an interview with Mr. David Linne on 4/13/22.

In the abstract:
Line 1:  delete “is provided”.

In the claims:
Cancel claims 1-12.
Add new claim 13:

--13.  An attachment for use with a hose consisting of:
a one-piece integrally formed plastic cylindrical body having a flat proximal end surface, an opposite flat distal end surface and a side surface extending between the flat proximal end surface and flat distal end surface wherein the side surface of the cylindrical body has a constant diameter from the flat proximal end surface to the flat distal end surface, the cylindrical body defining an inner flow passage therethrough from an inlet in the flat proximal end surface to an outlet in the flat distal end surface;
a threaded connector disposed within the flow passage adjacent the flat proximal end surface of the cylindrical body, the threaded connector adapted to be threadedly attached to a threaded end of a garden hose or a threaded end of a trigger flow control nozzle attached to a garden hose such that water may flow from the garden hose, through the flow passage and out of the outlet; and
a plurality of bristles disposed on the flat distal end surface of the cylindrical body wherein the bristles are arranged outside of a periphery of the outlet such the bristles do not interfere with water exiting the outlet wherein the bristles are operable for scrubbing a surface.--

           Claim 13 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
4/13/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754